In an action, inter alia, pursuant to RPAPL article 15, the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (Kitzes, J.), dated January 8, 2001, as denied that branch of their motion which was for summary judgment on their cause of action for a judgment declaring that the defendant has no interest in certain parcels of real property and directing that the deeds to the parcels be corrected by removing the defendant’s name therefrom, and to dismiss so much of the defendant’s counterclaims as assert that he has an interest in the real property at 58-35 182nd Street, Fresh Meadows, New York, and, upon searching the record, granted partial summary judgment to the defendant declaring that he had an ownership interest in certain parcels of real property, and the defendant cross-appeals from so much of the same order as granted that branch of the plaintiffs’ motion which was for summary judgment dismissing his counterclaims to the extent that they assert that he has an interest in real property located at 69-56 Caldwell Avenue, Maspeth, New York.
Ordered that the order is modified by deleting the provision thereof granting partial summary judgment to the defendant and granting that branch of the plaintiffs’ motion which was for summary judgment dismissing the defendant’s counterclaims and substituting therefor a provision denying summary judgment to all parties; as so modified, the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment to all parties. S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.